Citation Nr: 1235274	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1969 to August 1971, including a year in Vietnam. 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In this case, the Veteran has claimed service connection for PTSD and the medical evidence of record also reflects diagnoses of anxiety disorder, major depressive disorder (MDD) and ethanol abuse/dependence.  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the first page of the present decision.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the reopening of the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In a January 2010 decision, the Board reopened the claim and remanded the matter for additional development.  The claim was remanded again in September 2011.  The case has now been returned to the Board for appellate review.

In August 2012, the Board requested medical expert opinions pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a psychiatrist was rendered in September 2012.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's psychiatric disorder is etiologically related to his service.

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Given the disposition as to the psychiatric disorder service connection claim, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with that claim constituted harmless error.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant underwent a VA psychiatric examination in April 2002; the examiner rendered Axis I diagnoses of chronic mixed substance abuse and major depression.  Review of the appellant's VA treatment records dated between 2001 and 2012 reveals psychiatric diagnoses of chronic PTSD, MDD, ethanol dependence and mood disorder.

In December 2010, the appellant was afforded a VA examination by a psychologist to determine the nature and etiology of any psychiatric disorder found to be present.  The examiner reviewed the claims file and medical records for the appellant.  The examining psychologist rendered Axis I diagnoses of MDD, recurrent; anxiety disorder, NOS; and alcohol dependence.  The examiner concluded that the diagnosed psychiatric disorders were less likely than not related to any incident of the appellant's military service.  

The September 2012 report from the VHA medical expert reflects Axis I diagnoses for the appellant of Major Depression; alcohol dependence; and chronic PTSD.  The examiner's clinical impression was that the appellant's conditions had been present since his discharge from active duty service in August 1971.  The VHA psychiatrist also stated that the appellant's symptoms were reasonably expected psychological responses to his war experiences in Vietnam and opined that it was at least as likely as not that the appellant's psychiatric pathology was related to his period of military service and that this pathology was related to problems he began to manifest during service.  

At the very least, there is an approximate balance of evidence both for and against the claim that the appellant's psychiatric pathology is etiologically related to his military service, including his time in Vietnam.  As per 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for a psychiatric disorder is warranted. 


ORDER

Entitlement to service connection for a psychiatric disorder is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


